Title: To James Madison from Thomas Jefferson, 7 May 1783
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Tuckahoe May 7: 1783.
I rec[eived] your favor of Apr. 22. and am not a little concerned at the alterations which took place in the Report on the impost &c. after I left you. the article which bound the whole together was I fear essential to get the whole passed; as that which proposed the conversion of state into federal debts was one [pa]latable ingredient at least in the pill we were to swallow. this proposition being then hopeful, I never consulted you whether The paiment of our Western expenditures, annexed as a condition to our passing the articles recommended, would not be acceded to by Congress; more especially when one of those articles is the cession of that very territory for the acquisition & defence of which these expenditures have been incurred. if I recollect rightly, Congress offered this in their first proposition for a cession. I beg your sentiments however on this subject by return of the first post. notwithstanding the unpromising form of these articles, I have waited a fortnight in the neighborhood of Richmond that I might see some of the members. I passed yesterday in associating & conversation with as many of them as I could the attorny has cooperated in this work. This is the view I form at present of the leaders. A. Lee R. H. Lee M. Page Taylar will be against them. so will Thruston and White if elected and even an Arthur Cambel[l] is thought worthy of being named with these as having some infloence in the south west quarter. In their favor will probable be Tylar Taz[e]well General Nelson W Nelson Nicholas & a Mr. Stewart a young man of good talents from the West Henry as usual is involved in mistery Should the popular tide run strongly in either direction, he will fall in with it Should it not he will have a struggl[e] between his enmity to the Lees & his enmity to every thing which may give influence to Congress T Mason is a meteor whose path can not be calculated all the powers of his mind seem at present concentrated on one singl[e] object the producing a convention to new model the Constitution this is a subjec[t] much agitated and seems the only one they will have to amuse themselfs with til they shall  receive your proposetions These should be hastened as I think the session will be short.
I have seen mr. Wythe. he has none of his amendments or notes on the Confederation.
Mr. Short has desired me to suggest his name as that of a person willing to become a legatine secretary should these offices be continud. I have apprized him of the possibility that they may not. you know my high opinion of his ableties and merits I will therefore only add that a peculiar talent for prying into facts seems to mark his character as proper for such a business He is young & little experienced in business tho well prepared for it these defects will lessen dayly should persons be proposed less proper on the whole, you would on motives of public good, knowing his willingness to serve give him a nomination & do justice to his character.
I rejoice at the information that Miss K. and yourself concur in sentiments I rejoice as it will render you happier and will give to me a neighbor on whom I shall set high value You will be continued in your delegation till the end of three years from the completion of the Confederation. You will therefore model your measures accordingly You say nothing of the time when you shall pay your visit to Virginia. I hope you will let me know of your arrival as soon as it happens should the call be made on me, which was sometimes the subject of our conversation and be so timed with your visit as that you may be the bearer of it I shall with great pleasure accomodate my movements to yours so as to accompany you on your return to Philadelphia
I set out this morning for Monticello. my affectionate compliments to the ladies & gentlemen of the house and sincere friendship to yourself. Adieu
